Judgment and order affirmed, with costs. Held, first, that the defendant’s motion for a nonsuit and dismissal of the complaint was properly denied; second, that the question of the power of the health officer to quarantine the plaintiff if he acted in good faith and had reasonable cause to believe that the plaintiff was infected and liable to communicate disease to others, was not raised at the trial by any exception to the charge or otherwise. All concurred, except Merrell, J., who dissented upon the ground that while the question referred to was not properly raised, this court has the power to, and should, pass upon that question.